DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents
	The Korean foreign priority document(s) 10-20140141125 submitted under 35 
U.S.C. § 119 (a)-(d), was/were been received on September 16, 2019 and placed of record in the file. 

Information Disclosure Statement


The information disclosure statements filed October 17, 2019 and July 21, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Election/Restrictions
Claims 1-10 have been elected. Claims 11-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected electrolyte (claims 11-19) and method of preparing a metallic salt (claims 20-25), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 23, 2021. Claims 1-10 are pending and 11-25 are withdrawn.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The instant claim would be allowable as the prior art is silent to the metallic salt of claim 1, wherein the ring Ar1 and the ring Ar2 are each independently selected from the following formulae: 
    PNG
    media_image1.png
    438
    782
    media_image1.png
    Greyscale
  wherein A3 to A15 are each independently a hydrogen atom, an electron-donating group, or an electron withdrawing group; L' and L" are each independently a single bond, -O-, -S-, -C(=O)-, -S(=O)2-, -Si2(Ra)(Rb)- wherein Ra and Rb are each independently a C1 to C10 alkyl group, -C(=O)-NH-, a C1-C12 alkylene group, a C2-C12 alkenylene group, a C2-C12 alkynylene group, a C6-C12 arylene group, or a C4-C12 heteroarylene group; and * indicates a binding site to a neighboring atom; and 3 to A15 of ring Ar1 is linked to at least one of A3 to A15 of ring Ar2 by the linker group L..
The prior art, such as Atwal et al. U.S. Pub. 2010/0197813, teaches a metallic salt, such as
 : 
    PNG
    media_image2.png
    187
    208
    media_image2.png
    Greyscale

where G1, G2 and G3 are independently selected from N [0035] (G embraces X and is N [0035]), R2 and R7 are hydrogen [0036] & [0040]. R1 is a C1-6 or hydrogen [0036] embarrassing an A1 electron-donating group and R3 is an electron withdrawing group A2  is a haloalkyl C1-6 [0037].  However, the reference does not teach or suggest that the ring Ar1 and the ring Ar2 are each independently selected from the following formulae:

    PNG
    media_image1.png
    438
    782
    media_image1.png
    Greyscale

Therefore, the instant claims are patentably distinct from the prior art of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atwal et al. U.S. Pub. 2010/0197813.
With respect to claims 1 & 3, Simmons teaches a metallic salt comprising: at least one anion having a heterocyclic aromatic structure represented by one of Formulae 1 to 3:

    PNG
    media_image3.png
    613
    546
    media_image3.png
    Greyscale



1 and A2 is an electron-donating group, and the other one is an electron-withdrawing group, ring Ar and ring Ar2 are each independently an aromatic group that is a substituted or unsubstituted C6 to C24 arylene group or a substituted or unsubstituted C4 to C24 heteroarylene group, wherein the aromatic group comprises a single aromatic ring, two or more aromatic rings which are fused together, or two or more aromatic rings which are connected covalently via a single bond, -0-, -S-, -C(=0)-, 51 YPL2232US SI-55919-US / RV2018030011USO-S(=0)2-, -Si(Ra)(Rb)- wherein Ra and Rb are each independently a C1 to C10 alkyl group, a substituted or unsubstituted C1 to C10 alkylene group, or -C(=O)-NH-, and wherein Ar1 and Ar2 are each independently unsubstituted or substituted with at least one of an electron-donating group or an electron-withdrawing group, L is a linker group, and is a single bond, -0-, -S-, -C(=0)-, -S(=O)2-, -Si(Ra)(Rb)- wherein Ra and Rb are each independently a C1 to C10 alkyl group, -C(=0)-NH-, a substituted or unsubstituted C1-C12 alkylene group, a substituted or unsubstituted C2-C12 alkenylene group, a substituted or unsubstituted C2-C12 alkynylene group, a substituted or unsubstituted C6-C12 arylene group, or a substituted or unsubstituted C4-C12 heteroarylene group, wherein the linker group is unsubstituted or substituted with at least one of an electron-donating group or an electron-withdrawing group, and wherein the linker group L is non-condensed or condensed with at least one of Ar1 or Ar2, m is an integer from 1 to 5, and n is an integer from 1 to 5. The reference teaches a metallic salt, such as:

    PNG
    media_image2.png
    187
    208
    media_image2.png
    Greyscale

Where G1, G2 and G3 are independently selected from N [0035] (G embraces X and is N [0035]), R2 and R7 are hydrogen [0036] & [0040]. R1 is a C1-6 or hydrogen [0036] embarrassing an A1 electron-donating group and R3 is an electron withdrawing group A2  is a haloalkyl C1-6 [0037].  With respect to claim 4, the electron-donating group is a substituted or unsubstituted C1-C30 alkyl group, (R1 is a C1-6 alkyl, [0036]).  With respect claim 5, the electron-donating group is -CnH2n+1 (R1 is a C1-6 alkyl, [0036]).  
With respect to claim 6, the electron-withdrawing group is a fluorine-substituted C1-C30 alkyl group (R3 is an electron withdrawing group A2 is a haloalkyl C1-6 [0037). With respect to claim 7, the electron-withdrawing group is -F, -Cl, -Br, (R3 is an electron withdrawing group A2 is a haloalkyl C1-6 [0037].  With respect to claim 8, at least one hydrogen atom present in Formulae 1 to 3 is substituted with a halogen atom, a C1-C30 alkyl group (R3 is an electron withdrawing group A2 is a haloalkyl C1-6 [0037]).  With respect to claim 9, the metallic cation is an alkali metal cation (sodium salt; [0226]). 
With respect to claim 10, the metallic cation is Na (sodium salt; [0226]). 
	Atwal does not teach with sufficient specificity that one of A1 and A2 is an electron-donating group, and the other one is an electron-withdrawing group (claim 1). 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ one of A1 and A2 is an electron-donating group, and the other one is an electron-withdrawing group in order to increase 

Conclusion

	The prior art, such as Hagiwara et al. U.S. Pub. 2011/0150736 teaches a ion conductive metallic salt for an electrolyte, such as an triazolinium derivative. See page 9. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722